t c summary opinion united_states tax_court john c and joan f stukes petitioners v commissioner of internal revenue respondent docket no 16648-05s filed date john c stukes pro_se david b mora for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues for decision are the amount of petitioners’ loss from farming and the amount of the excess unreimbursed employee and other miscellaneous expenses deduction1 to which petitioners are entitled background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in katy texas petitioners timely filed a joint form_1040 u s individual_income_tax_return for in which they claimed a loss from farming and itemized_deductions for excess unreimbursed employee and other miscellaneous expenses respondent determined that a portion of the amount claimed as a farm loss and the entire amount claimed as itemized_deductions for excess unreimbursed employee and other miscellaneous expenses were not 1the excess unreimbursed employee and other miscellaneous expenses deduction is claimed on schedule a itemized_deductions the amount of the deduction equals the sum of unreimbursed employee expenses--job travel union dues job education etc tax preparation fees and other expenses--investment safe deposit box etc less an amount equal to percent the percent floor of the taxpayer’s adjusted_gross_income see sec_67 allowable on the basis of those determinations respondent calculated a deficiency in tax of dollar_figure and on date sent petitioners a notice_of_deficiency petitioners timely petitioned this court for a redetermination of the disallowed amounts discussion as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the burden of proving an error is on the taxpayer rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof with respect to any factual issue relating to ascertaining the liability for tax shifts to the commissioner if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner’s agents and during the court_proceeding introduced credible_evidence with respect to the factual issue involved except for the substantiation requirements for some items discussed infra we find that petitioners satisfied these requirements issue loss from farming during petitioners owned a 45-acre farm in williamson county texas in calculating their gross_income petitioners included a loss of dollar_figure which was supported by schedule f profit or loss from farming the schedule f does not report any farm income the entire reported loss was due to claimed expenses the expenses petitioners reported on schedule f were car and truck expenses dollar_figure chemicals dollar_figure custom hire dollar_figure depreciation dollar_figure fertilizers dollar_figure gasoline dollar_figure insurance dollar_figure repairs and maintenance dollar_figure supplies purchased dollar_figure taxes dollar_figure and tractor repairs dollar_figure in the notice_of_deficiency respondent determined that petitioners did not substantiate any of the items reported on schedule f and therefore none were allowable at trial respondent conceded petitioners’ entitlement to deduct dollar_figure for custom hire dollar_figure for depreciation dollar_figure for taxes and dollar_figure for gasoline and petitioners conceded that dollar_figure of claimed depreciation expense was not allowable a taxpayer who is carrying_on_a_trade_or_business generally may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of the business sec_162 see also 403_us_345 110_tc_402 respondent does not dispute that petitioners’ farming activity qualifies as a trade_or_business and that the expenses from this activity if incurred were ordinary and necessary thus we need address only whether the claimed expenses were incurred and if so through substantiation the amounts paid and hence allowable as deductions when a taxpayer establishes that he she has incurred deductible expenses but is unable to establish the exact amounts we can estimate the deductible amounts but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimates see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily on the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making see cohan v commissioner supra pincite however without a rational basis for making the estimate any allowance we make would amount to unguided largesse 245_f2d_559 5th cir in the case of expenses paid_or_incurred with respect to certain listed_property sec_274 overrides the cohan doctrine and those expenses are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 contemplates that no deduction may be allowed for specified expenses on the basis of any approximation or the unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs fed reg date at a minimum the taxpayer must substantiate the amount of the expense the time and place the expense was incurred and the business_purpose for which the expense was incurred the strict substantiation requirements of sec_274 apply to deductions with respect to any listed_property as defined in sec_280f sec_280f in turn includes passenger_automobile in the definition of listed_property further sec_1_274-5t temporary income_tax regs fed reg date includes the cost of maintenance and repairs for listed_property as subject_to the sec_274 substantiation rules petitioners claimed automobile expenses of dollar_figure these expenses related to petitioners’ pickup truck mr stukes testified that some substantiating documents pertaining to the automobile mileage were lost when petitioners moved however he introduced a truck mileage log the mileage log with entries the mileage log which shows that petitioners drove the truck big_number miles for farm-related business was not prepared contemporaneously with the incurrence of the claimed expenses but rather was a reconstruction by petitioners of their use of the truck the mileage log shows the date of each use and the specific destination such as home depot wal-mart farm equipment vendors gas stations and truck supplies vendors the mileage log is supplemented by bank records which show purchases from the retail establishments or vendors on specific dates the date claimed for the business use of the truck in the mileage log does not correspond in every instance to the date of the related purchase shown on the bank records further neither the mileage log nor the bank records show the specific merchandise purchased from each seller and it is possible that petitioners purchased items for their personal consumption as well as for their farm when they made these excursions using the truck it is equally possible that petitioners made additional trips to acquire farm equipment or supplies but did not actually make a purchase so that there might have been additional mileage costs that do not appear in the mileage log in any event mr stukes testified that the trips shown on the mileage log were made for the purpose of acquiring farm equipment or supplies and we found that testimony credible therefore we find that petitioners have met the substantiation requirements of sec_274 with respect to trips on dates for which there is a corresponding purchase from a vendor of farm equipment or supplies consequently we hold that petitioners are entitled to deduct the cost of using their truck on those occasions of the occasions on which petitioners claim to have used their truck for the purpose of acquiring farm supplies or equipment there are records which confirm farm-related purchases on of those occasions or within a day or two of the claimed date for those occasions the total number of miles petitioners drove the truck for the purpose of acquiring farm equipment or supplies on those occasions was big_number petitioners did not present receipts for the actual cost of this use but we may apply the standard mileage rate to determine the allowable deduction the standard mileage rate for wa sec_36 cents per mile accordingly the total allowable expense for farm-related use of the truck amounted to dollar_figure petitioners’ mileage log contains three entries pertaining to automobile maintenance and repair that are corroborated by bank records showing purchases of dollar_figure in addition petitioners submitted a credit card receipt for dollar_figure of repairs to the truck 2the dates of use that are matched by substantiating purchases are feb and mar and may and july and aug two purchases on aug and sept two purchases on sept and oct and and nov 3the standard mileage rate is a matter of administrative convenience by which a taxpayer may compute the amount of deductible automobile expenses using a standard rate rather than separately establishing the amount of an expenditure for travel or transportation sec_1_274-5 income_tax regs in part grants the commissioner the authority to establish a method under which a taxpayer may use mileage rates to substantiate for purposes of sec_274 the expense of using a vehicle for business purposes see revproc_2001_54 2001_2_cb_530 4these dates are mar mar and nov the corresponding claimed expenses are dollar_figure dollar_figure and dollar_figure thus petitioners have substantiated that they spent dollar_figure for maintenance and repair of the truck the deduction for automobile expenses based on the standard rate may be used only in lieu of all operating and fixed costs of the automobile allocable to business purposes such as depreciation maintenance and repairs tires gasoline including all taxes thereon oil insurance and license and registration fees see sec_1_274-5 income_tax regs revproc_2001_ 2001_2_cb_530 as stated previously petitioners are entitled to a deduction based on the standard rate this amount dollar_figure exceeds the amount of the deduction to which petitioners would be entitled for the corroborated maintenance and repair of the truck dollar_figure on schedule f of their return petitioners claimed dollar_figure of expenses for purchase of chemicals for use on their farm petitioners’ mileage log described supra indicates that petitioners purchased chemicals from home depot on various occasions in petitioners’ bank records establish that payment was made to home depot at or near the date indicated by petitioners on nine occasions the total amount of these purchases was dollar_figure consequently we hold that petitioners are entitled to a deduction of dollar_figure for farm chemicals other_amounts petitioners claimed as deductible farm expenses and disallowed by respondent include custom hire dollar_figure depreciation dollar_figure fertilizers dollar_figure insurance dollar_figure supplies purchased dollar_figure and taxes dollar_figure of these amounts we find substantiation for dollar_figure for supplies in addition we accept mr stukes’s testimony that petitioners paid dollar_figure for farm insurance for we therefore hold that these amounts are allowable deductions the amounts for custom hire and depreciation were unsubstantiated the amounts claimed as deductions for fertilizers and taxes were also unsubstantiated as there is no rational basis upon which we can estimate the amounts of these expenses we hold that they are not deductible issue schedule a deductions we now turn to the amount of the excess unreimbursed employee and other miscellaneous expenses deduction to which petitioners are entitled on schedule a of their return petitioners reported itemized_deductions of dollar_figure respondent disallowed dollar_figure of this amount which consisted of claimed unreimbursed employee business_expenses of dollar_figure attorney’s and accountant’s fees of dollar_figure and tax preparation fees of dollar_figure reduced by percent of petitioners’ adjusted_gross_income 5petitioners’ mileage records and corresponding bank records show purchases of supplies on sept and oct 6see supra note the unreimbursed employee business_expenses consisted of job search expenses_incurred by mr stukes mr stukes worked in the computer industry and during part of had been employed in austin texas as a software development manager for a company that produced energy software in he was involuntarily terminated from that job which led him to file a complaint with the equal employment opportunity commission eeoc alleging that his termination was the result of age discrimination while that matter was pending mr stukes commenced an intensive search for a new job and succeeded in finding employment in january of during his search for employment mr stukes provided his attorney with documentation to assist with the preparation of the eeoc proceeding he testified that this documentation had subsequently been destroyed job search expenses are deductible under sec_162 to the extent they are incurred in searching for new employment in the employee’s same trade_or_business see 54_tc_374 however if the employee is seeking a job in a new trade_or_business the expenses are not deductible under sec_162 see 20_tc_511 job search expenses include preparation expenses postage and travel and transportation_expenses see murata v commissioner tcmemo_1996_321 petitioners’ claimed deduction for job search expenses of dollar_figure consisted of the cost of transportation to job interviews the cost of retaining a search firm to assist with the search and the cost of preparing and printing mr stukes’s calling cards résumé and envelopes respondent does not dispute that petitioners would be entitled to deduct these expenses if they substantiated them adequately but respondent maintains that they failed to do so as discussed supra sec_274 which imposes strict substantiation requirements applies to transportation_expenses involving a passenger_automobile in order to establish the number of miles mr stukes drove pursuant to his job search petitioners submitted a log captioned job search mileage expenses deductions petitioners’ job search mileage log which was not prepared contemporaneously with the interviews but rather was prepared on the basis of contemporaneous calendar records and bank statements that show costs incurred on specific dates it appears from the record that mr stukes was terminated from his employment in date we find that petitioners’ job search mileage log taken together with the calendar bank records and mr stukes’s credible testimony substantiates the transportation expense in search of a job between june and date to the extent of big_number miles the standard mileage rate for wa sec_36 cents per mile consequently the total allowable mileage expense is dollar_figure petitioners incurred expenses in retaining a search firm to help mr stukes with his job search we find that petitioners’ records and mr stukes’s testimony substantiate these expenses to the extent of dollar_figure petitioners also incurred expenses in preparing and printing mr stukes’s calling cards résumé and envelopes we find that petitioners’ records and mr stukes’s testimony substantiate these expenses to the extent of dollar_figure on schedule a of their return petitioners reported attorney’s fees and accountant’s fees of dollar_figure all of which was disallowed by respondent the attorney’s fees stem from a controversy involving the sale of real_property in may of petitioners had acquired the property the lakeshore property in at the time of acquisition petitioners intended to renovate the lakeshore property and resell it at a profit petitioners were successful and they reported dollar_figure of capital 7in reaching this amount we excluded miles driven before mr stukes was terminated from his job miles driven in pursuit of the equal employment opportunity commission eeoc claim and miles for which there is no corresponding bank record or calendar entry 8see supra note gain from the sale of the lakeshore property on their federal_income_tax return difficulty arose at the time of closing the sale of the lakeshore property in petitioners believed that the real_estate agent who had organized the sale had damaged the lakeshore property and the contents of the house consisting of furnishings appliances and other personal_property petitioners therefore refused to pay the realtor’s commission and instead placed an amount equal to the realtor’s commission in an escrow account when negotiation and mediation attempts failed the realtor brought suit against petitioners in the district_court of llano county texas seeking payment of the commission as well as recovery_of attorney’s fees petitioners counterclaimed alleging negligence conversion breach of contract and violation of the texas deceptive trade practices- consumer protection act set forth in tex bus com code ann secs 41-dollar_figure vernon specifically petitioners alleged that they had been deprived of personal_property consisting of household furnishings and appliances that had been in the lakeshore property the realtor prevailed in the district_court proceeding and the amount of the realtor’s commission was released from the escrow account the realtor was also awarded 9at the trial of this case mr stukes testified that the personal_property was already in the house when petitioners bought it his attorney’s fees of dollar_figure which petitioners paid in september of during petitioners paid their attorney10 for services in connection with the lawsuit brought by the realtor and paid dollar_figure for mediation services we are unable to determine the exact amount that petitioners paid their attorney because although petitioners submitted bank records which show that such payments were made they redacted the amounts respondent contends that petitioners have not shown that the lakeshore property was other than their second home for which schedule a itemized_deductions are not available further respondent contends that even if schedule a itemized_deductions were appropriate in connection with the lawsuit involving the lakeshore property petitioners have not shown the extent to which the litigation costs were related to the realtor’s demand for the commission on the sale of the property as opposed to petitioners’ counterclaims with respect to damage to their personal_property payment of litigation costs may result in a tax_benefit in one of three ways sec_162 governs the deductibility of litigation costs as a business_expense sec_162 allows an individual to deduct all of the ordinary and necessary expenses of carrying on his trade_or_business closely related to this 10at trial petitioners conceded that they had erroneously included in the schedule a amount some payments to their attorney that had been made in provision is sec_212 which allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in producing income managing conserving or maintaining property_held_for_the_production_of_income or determining collecting or refunding a tax sec_162 and sec_212 are considered in_pari_materia except the income-producing activity of sec_162 is a trade_or_business whereas the income- producing activity of sec_212 is a pursuit of investing or other profit-making that lacks the regularity and continuity of a business 112_tc_325 a deduction under a reduces gross_income to arrive at adjusted_gross_income while a deduction under sec_212 reduces adjusted_gross_income to arrive at taxable incomedollar_figure id neither party contends that the lakeshore property was property used in a trade_or_business under sec_162 a third possible treatment of litigation costs that may confer a tax_benefit is as a capital_expenditure see sec_1221 397_us_572 litigating costs that are incurred in connection with the sale of a capital_asset are capital expenditures sec_1211 a capital_asset is property held by the taxpayer and not specifically excluded from capital_asset status by sec_1221 sec_11the sec_212 deduction is reported on schedule a and is subject_to the 2-percent floor see supra note a the regulations under sec_1221 provide that property_held_for_the_production_of_income but not used in a trade_or_business of the taxpayer is not excluded from the term ‘capital assets’ sec_1_1221-1 income_tax regs the lakeshore property was a capital_asset in petitioners’ hands and petitioners properly reported the gain on the sale of the lakeshore property as capital_gain in petitioners’ expenditures_for the legal fees and expenses arose in connection with the disposition of the lakeshore property rather than with its conservation or maintenance and are therefore capital expenditures respondent contends that the legal costs borne by petitioners did not relate to the sale of the lakeshore property but rather at least in part to petitioners’ counterclaim against the realtor for damages with respect to petitioners’ personal_property consequently according to respondent the legal costs are personal items which under sec_262 are not deductible the proper characterization of legal fees and expenses is governed by the origin_of_the_claim_test woodward v commissioner supra pincite the object of the origin_of_the_claim_test is to find the transaction or activity from which the taxable_event proximately resulted 372_us_39 the origin is determined by analyzing the facts and determining the nature of the transaction 688_f2d_675 9th cir affg tcmemo_1978_350 petitioners do not dispute that commissions are generally payable to a realtor in connection with the sale of property petitioners believed that the commission they owed the realtor should have been reduced or entirely offset by damages due to them from the realtor petitioners withheld the realtor’s commission in an attempt to ensure that they would be compensated for the loss allegedly caused by the realtor a lawsuit ensued and petitioners incurred legal fees in defending their actions but for the sale of the lakeshore property petitioners would not have incurred realtor’s commission had they not disputed the realtor’s commission petitioners would not have incurred the legal fees at issue thus the origin of the realtor’s claim and the proximate cause of all of petitioners’ legal fees was the sale of the lakeshore property a capital_asset in the hands of petitioners therefore we hold that petitioners’ payment of legal fees in constituted a capital expendituredollar_figure 12petitioners showed that they paid dollar_figure for the purchase of tax preparation software this expense might be deductible but for the fact that it appears to have been incurred and paid in therefore respondent properly disallowed this amount for petitioners may offset any capital_gains they had in with their capital losses and they are allowed an additional capital_loss deduction of up to dollar_figure per year for the excess losses that cannot be offset by capital_gains sec_1211 petitioners’ excess capital losses may be carried over to subsequent years sec_1212 on their return petitioners reported a capital_loss_carryover of dollar_figure from as well as a short-term_capital_loss from the expenses petitioners incurred in relating to the sale of the lakeshore property in should be aggregated with and increase the capital_loss_carryover petitioners already reported for petitioners realized no tax_benefit in from the payment of attorney’s fees relating to the disposition of their capital_asset in however those expenditures may be beneficial in future periods only the year is before us we do not address the treatment of petitioners’ capital losses in subsequent years to reflect the foregoing and concessions by the parties decision will be entered under rule
